DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/701,877 has a total of 15 claims pending in the application; there are 3 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE CLAIMS


	Claim 15 is objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As per claim 15, it’s not clear if the claim is directed to the medium or it’s a method. Correction is needed.

Claims 2-7 and 9-14 are objected to because of the following informalities:
	As per claims 2-7 and 9-14, “Claim” in the preamble of the dependent claims should be written as “claim”. Correction is needed


REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe et al. (US pub. 2008/0051129), hereinafter, “Abe”, in view of Nammi (US pub. 2020/0145129), hereinafter, “Nammi”.

3.         As per claims 1, 8 and 15, Abe discloses a data interpretation apparatus (radio communication apparatus 100 of fig. 3), comprising: a storage (I/O buffer 3012. See paragraph 0117, which discloses “I/O buffer 3012 temporarily stores digital signal sequences subjected to sampling outputted from analog/digital conversion section 3011, reads out the sequences in accordance with a predetermined regulation, and supplies the sequences to bus 3013”), being configured to store a plurality of bytes included in a memory of an device (see paragraphs 0039, 0117 and figs. 13 and 14); and a processor (control section 104/303), being electrically connected to the storage and configured to interpret (to collect quality information  in communication scheme signal 110a and communication scheme signal 110b, as discloses in paragraph 0052) the bytes by a plurality of predetermined interpretation schemes (communication schemes of antennas 101a and 101b, as discloses in paragraphs 0036) individually and thereby obtain a plurality of interpreted data of each of the predetermined interpretation schemes (see paragraph 0052, which discloses “communication quality information collection section 1041 collects the information concerning the communication link quality in each system using signals 110 (110a and 110b) obtained upon each reception demodulation processing in each of a plurality of reconfigurable radio processing sections 102”), wherein each of the predetermined interpretation schemes is related to a data type (type of signals in antennas 101a and 101b, as disclose in paragraphs 0035 and 0036. Note, multiple ‘types’ is not recited) and a byte order (see paragraph 0065), wherein the processor further performs a data characteristic analysis on the plurality of corresponding interpreted data for each of the predetermined interpretation schemes and thereby obtains an analysis result of each of the predetermined interpretation schemes, and the processor further determines at least one suggested (to select a scheme, as discloses in paragraph 0066) interpretation scheme from the predetermined interpretation schemes based on the analysis results (see paragraph 0072).
but fails to expressly disclose an Internet of Things (IoT) device.
 (see paragraph 0042, which discloses Internet of Things (IOT) devices communicating wirelessly).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Nammi’s teaching of determining a speed of a mobile device in order to improve performance of a multiple-input multiple-output system in an advanced wireless network into Abe's teaching of a radio communication device having a plurality of systems of reconfigurable radio processing unit whose function and performance can be modified for the benefit of providing wireless connectivity between the Internet of Things (IoT) devices and a wider cellular network.

4.         As per claims 2 and 9, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 1” [See rejection to claim 1 above], Abe further discloses, wherein each of the data characteristic analyses is a periodicity analysis, and the interpreted data of each of the at least one suggested interpretation scheme have periodicity (see paragraph 0059).

5.         As per claims 3 and 10, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 1” [See rejection to claim 1 above], Abe further discloses, wherein each of the data characteristic analyses is a continuity analysis, and the interpreted data of each of the at least one suggested interpretation scheme have continuity (see paragraphs 0057 and 0059).

claims 4 and 11, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 1” [See rejection to claim 1 above], Abe further discloses, wherein each of the data characteristic analyses is a stability analysis, and the interpreted data of each of the at least one suggested interpretation scheme have stability (see paragraph 0043).

7.         As per claims 5 and 12, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 1” [See rejection to claim 1 above], Abe further discloses, wherein each of the data characteristic analyses comprises a periodicity analysis, a continuity analysis, and a stability analysis, and the interpreted data of each of the at least one suggested interpretation scheme have at least one of periodicity, continuity, and stability (see paragraphs 0043 and 59).

8.         As per claims 6 and 14, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 5” [See rejection to claim 5 above], Abe further discloses, wherein the processor determines a plurality of suggested interpretation schemes, and the processor further determines a priority for each of the suggested interpretation schemes according to a ranking rule, wherein the ranking rule is that the suggested interpretation scheme whose corresponding interpreted data having periodicity is superior to the suggested interpretation scheme whose corresponding interpreted data having continuity and the suggested interpretation scheme whose corresponding interpreted data having continuity is superior to the suggested interpretation scheme whose corresponding interpreted data having stability (see paragraph 0071).

claims 7 and 13, the combination Abe and Nammi discloses “The data interpretation apparatus of Claim 1” [See rejection to claim 1 above], Abe further discloses, wherein the processor performs the data characteristic analyses by a neural network model (see paragraph 0077).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following references teach of interpreting data of multiple schemes and selected a particular scheme based on the interpretation: US Pub. # 2015/0146556 (Zheng et al.) and 2008/0200195 (Abe et al.)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-15 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES



Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181